           Case 2:20-cv-00299-JCM-BNW Document 34
                                               32 Filed 01/22/21
                                                        01/13/21 Page 1 of 4




 1   Amanda L. Ireland, Esq.
     Nevada Bar No. 13155
 2   Ireland Law Group, LLC
     7854 West Sahara Ave.
 3   Las Vegas, Nevada 89117
     Tel: (702) 427-2110
 4   Fax: (702) 441-7637
     amanda@irelandlawgroup.com
 5   Attorney for Plaintiff

 6                                  UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   SHANE SIPE, an individual,                            Case No.: 2:20-cv-00299-JCM-BNW
 9                     Plaintiff,
10          v.

11   MUSIC TRIBE COMMERCIAL NV INC.;                       PLAINTIFF’S MOTION FOR
     DOES I through X, inclusive; ROE                      EXTENSION OF TIME TO RESPOND
12   CORPORATIONS I through X, inclusive,                  TO PENDING MOTION FOR
                                                           SUMMARY JUDGMENT
13
                       Defendant.
14                                                         (Second Request)

15          Pursuant to Federal Rule of Civil Procedure 6(b)(1) and the Local Rules IA 6.1 and 6.2,
16   Plaintiff Shane Sipe, by and through his counsel, Amanda L. Ireland, Esq. of Ireland Law Group,
17   LLC, respectfully requests that the Court extend until January 29, 2021, the deadline for
18   responding to Defendant’s Motion for Summary Judgment. The Motion was filed on December
19   17, 2020 (ECF No. 24) and Plaintiff’s opposition was originally due on January 7, 2021.
20          The parties stipulated to an initial extension on December 22, 2020 (ECF No. 25), which
21   was granted December 28, 2020, (ECF No. 26), extending the deadline eight days until January
22   15, 2021 due to the holiday season and office closures due to COVID-19. However, on January
23
     4, 2021, prior counsel filed a Motion to Withdraw as Plaintiff’s Attorney, which was granted by
24
     minute order on January 11, 2021. (ECF No. 29.) Contemporaneously with its order granting the
25
     withdrawal, the Court set a status check January 14, 2021 on Plaintiff’s intent to retain new
26
     counsel. In the interim, Plaintiff retained undersigned counsel on January 12, 2021, and a Notice
27
     of Appearance was filed by Amanda L. Ireland later the same day (ECF No. 31).
28
                                                      1
           Case 2:20-cv-00299-JCM-BNW Document 34
                                               32 Filed 01/22/21
                                                        01/13/21 Page 2 of 4




 1          This is Plaintiff’s second request for an extension of time related to his opposition to
 2   Defendant’s dispositive motion. In support of this motion, Plaintiff relies on the memorandum of
 3   points and authorities set forth below.
 4                       MEMORANDUM OF POINTS AND AUTHORITIES
 5          Federal Rule of Civil Procedure 6(b)(1) provides that “[w]hen an act may or must be
 6   done within a specified time, the court may, for good cause, extend the time: (A) with or without
 7   motion or notice if the court acts, or if a request is made, before the original time or its extension
 8   expires; or (B) on motion made after the time has expired if the party failed to act because of
 9   excusable neglect. It is within a trial court’s sound discretion to determine whether to grant an
10   extension of time. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9 th Cir. 2012).
11          Here, Plaintiff moved for an extension before expiry of the current deadline to respond to
12   the motion for summary judgment, and “good cause” exists for an extension. To wit, shortly after
13   he became aware of the need for a change of attorney, Plaintiff diligently sought new counsel,
14
     obtained his case file, and met with undersigned counsel as soon as practicable. While Plaintiff’s
15
     current counsel was able to review the dispositive motion on PACER before tentatively agreeing
16
     to represent Plaintiff, it was not possible to fully apprehend all the issues and disclosed evidence
17
     before accessing and analyzing the parties’ discovery. In its Motion for Summary Judgment
18
     defendant Music Tribe Commercial NV Inc. asserts a table of 41 undisputed facts and attaches
19
     30 exhibits related to Plaintiff’s overtime and other employment claims under the Fair labor
20
     Standards Act and Nevada law. The necessary review and analysis is now in progress.
21
            Plaintiff apologizes to the Court and Defendant for any inconvenience occasioned by his
22
     second request for an extension. Since undersigned counsel has had courteous dealings with
23
     defense counsel on similar matters pending in state court, she informally reached out to Mark H.
24
     Hutchings, Esq. to discuss the possibility of a stipulation prior to being retained. Mr. Hutchings
25
     indicated he would be happy to consider another extension if the request was made closer to the
26
     opposition deadline. The instant motion conveys such request to both defense counsel and the
27
     court prior to both the status check on the change of counsel, and the January 15, 2021 deadline.
28
                                                       2
           Case 2:20-cv-00299-JCM-BNW Document 34
                                               32 Filed 01/22/21
                                                        01/13/21 Page 3 of 4




 1          Finally, good cause also exists to grant the extension given the impact of COVID-19 on
 2   court operations. The motion to withdraw stated there were no pending hearings or pretrial
 3   deadlines. In fact, the scheduling order set the joint pretrial order deadline for January 18, 2021.
 4   However, civil trial setting has already been delayed by the pandemic, and the pretrial deadlines
 5   already needed to be reset based on the first stipulation. Consequently, no unreasonable or
 6   prejudicial delay will be caused by granting this extension.
 7          Under the circumstances, the requested extension is reasonable. Plaintiff has not been
 8   dilatory in changing counsel, and good cause for an extension has been shown by the foregoing
 9   facts and filings herein. Defendant Music Tribe, a multinational corporation, will not experience
10   any prejudice by the granting of this motion. On the other hand, denial of the motion would
11   result in extreme prejudice to Plaintiff.
12
            Based on the foregoing, Plaintiff respectfully requests the Court grant him an extension
13
     until Friday January 29, 2021, to file his response to Defendant’s motion for summary judgment.
14
            DATED this 13th day of January 2021.           IRELAND LAW GROUP, LLC
15
                                                           /s/ Amanda L. Ireland
16
                                                           _____________________________
17                                                         Amanda L. Ireland, Esq.
                                                           Ireland Law Group
18                                                         7854 West Sahara Ave.
                                                           Las Vegas, Nevada 89117
19                                                         Tel: (702) 427-2110
                                                           Fax: (702) 441-7637
20                                                         amanda@irelandlawgroup.com
                                                           Attorney for Plaintiff
21
                                            IT IS SO ORDERED:
22
                                            Plaintiff’s request for an extension of time to respond to
23                                          Defendant’s Motion for Summary Judgment is hereby
                                            granted. Plaintiff may have until January 29, 2021 to
24
                                            file his response.
25
26                                          _________________________________________
                                            UNITEDSTATES
                                            UNITED  STATES DISTRICT
                                                            MAGISTRATEJUDGEJUDGE
27
                                            Dated: January
                                                   January ____, 2021
                                                           22, 2021
28
                                                       3
          Case 2:20-cv-00299-JCM-BNW Document 34
                                              32 Filed 01/22/21
                                                       01/13/21 Page 4 of 4




 1                               CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on the 13 th day of January 2021, I served PLAINTIFF’S
 3   MOTION FOR EXTENSION OF TIME TO RESPOND TO PENDING MOTION FOR
 4   SUMMARY JUDGMENT (Second Request) via Electronic Filing/Service Notification
 5   through CM/ECF to:
 6
          ATTORNEY OF RECORD                 TELEPHONE/FAX               PARTIES
 7
 8
      Mark H. Hutchings, Esq.          Tel: (702) 660-7700         Plaintiff,
 9    HUTCHINGS LAW GROUP, LLC         Fax: (702) 552-5202         Counter-Claimant
      552 E. Charleston Blvd.                                      Music Tribe
10    Las Vegas, Nevada 89104                                      Commercial NV Inc.
      MHutchings@HutchingsLawGroup.com
11
12
                                                         /s/ Amanda L. Ireland
13                                                 ___________________________________
                                                   An employee of IRELAND LAW GROUP
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
